Title: Council of War, 6 June 1780
From: Washington, George
To: Council of War



[6 June 1780]

A Council of War held at Head Quarters Morris Town June 6th 1780

PresentThe Commander in Chief

Major Generals
Brigadier Generals


Greene
Knox


Stirling
Hand


La Fayette
Huntington


Steuben
Starke



Irvine


The Commander in Chief states to the Council, that The Court of France had generously determined, and had signified their intention, to send a considerable land and naval succour to this Continent, which was to have sailed from France early in April. That the extent of this succour when the advices came away had not been precisely fixed, but it was to consist of six sail of the line and from seven to ten thousand troops, completely provided with all the apparatus necessary for such an army, to be paid and maintained here in all respects by his Most Christian Majesty, to be entirely under the influence of Ameri[c]an councils—to be directed to any point where the interest or safety of these states may require—attended with every other circumstance, that can display the magnanimity of our great ally and evince his sincere disposition to establish our independence.
That in consequence of this, Congress and a Committee appointed by them for this purpose, have addressed the several states—the latter in circular letters of the 25th of May—giving them a full and Just picture, of our present situation, and representing, in the strongest terms, the absolute necessity of every possible exertion to draw out the resources of the Country in their utmost extent, in men, provision[,] transportation, and every other article, requisite to the success of the combined operations—That among other things, the states are particularly called upon, to complete their Continental batalions by draft to their complement, of 504 rank and file—the drafts to be with the army, by the 20th of June, and to serve ‘till the first of January next. This including the additionals will make the Continental troops in this Qr amt to 24000 rank & file.
That no answers have yet been received from the States to enable a judgment of the means they will employ upon this occasion, and the aids which we may look for in consequence.
The Commander in Chief further states to the Council, that the enemy’s present garrison in New York and its dependencies is at least 8000

effective rank and file, regular troops, besides Militia and refugees, whom the enemy estimate at four or five thousand.
That the troops which sailed on the expedition under Sir Henry Clinton with the reinforcement that has followed him amounted to between Eight and Nine thousand.
That the troops remaining at Savannah previous to this were about Two thousand five hundred.
That the force of the enemy in Canada from the best accounts that have been collected may be about three thousand, of which about one half are in Quebec—the residue at Montreal and the lower posts.
That the Garrison of Halifax is computed at about Two thousand five hundred.
That the Garrison of St Augustine may be about five or six hundred, a part of which are invalids—that the Spaniards have been for some time operating in the Floridas, and if successful will in all probability extend their efforts to this post.
That the enemy’s naval force at New York was lately The Russel of seventy four and three or four frigates—That three ships of the line, One fifty two forty fours and some smaller frigates and armed vessels convoyed the detachment under Sir Henry Clinton to the Southward; but it is uncertain whether the ships of the line all still remain there, as none but the Europa of sixty four guns has been heard of for some time past.
That our present force in this Quarter including the Garrison of West Point and the detachment which lately marched towards the Northward is above Eight thousand effective rank and file, exclusive of horse and artillery.
That The Continental infantry in South Carolina by the last advices, on the best calculation which can be formed (not very accurate, for want of recent returns) was about two thousand five hundred; besides which the Maryland division of about Two thousand are on their march to that state—that there are also on their march about Six hundred Virginia State troops.
Under this general view of our affairs and those of the enemy—combining the different probabilities of the enemy’s dispositions and considering the present situation of our finances and the resour[c]es of the Country in general, The Commander in Chief requests the opinion of The Council in what manner we are likely best to improve the benevolent aid of His Most Christian Majesty—what we have reason to believe we shall be able to undertake—to what point or points our preparations and views ought to be principally directed—what force will be requisite for the plan or plans to be adopted, whether against New York, Halifax, Canada or August⟨ine⟩—what ought to be our

immediate dispositio⟨ns⟩—and our general plan of operations in either case.
The Commander in Chief in considering these points, recommends to the Council to take into view the present posture and probable issue of the opera⟨tions⟩ against Charles Town—in doing which they will recollect that there is every reason to believe that the enemy here are fully apprised of the expected succour. He omitted mentioning that the enemy have a fortified post containing about four hundred men at Penobscot. The Members of the Council will be pleased as speedily as convenient to deliver their opinions separately in writing to The Commander in Chief.
